Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.

Claims 1-7 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claims mix statutory classes of invention (e.g. “a method and apparatus”).  As explained in MPEP § 2106, there are two criteria for determining subject matter eligibility, the first of which states that “a claimed invention must fall within one of the four statutory categories of invention set forth in 35 U.S.C. 101, i.e., process, machine, manufacture, or composition of matter”.  Claims 1 and 4-7 set forth a device and claims 2-3 include active method steps, thus making unclear which statutory class of invention the claims are covering.  For purposes of this Office action only, the claims will be examined as apparatus claims with the functionality presented by the method steps.
Clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, it should be noted that claim 1 sets forth an “apparatus” that has an expressed intended use of “that converts a fitness device into a smart fitness device”.  Thus, it appears that claim 1 is drawn solely to the subcombination of the apparatus and the fitness device is not an element of the claim.  However, the claim then recite positive interaction with the fitness device, e.g., “mechanically attaches” and seeks to define the apparatus based on comparison to the fitness device, e.g. “capable to measure the rotation of any component that rotates in the fitness device”.  Accordingly, it is unclear as to whether the claims are drawn to the combination or just the subcombination.  For this Office action only, Examiner will presume that the subcombination is being claimed.  However, Applicants should take note that the positive inclusion of what had been previously only inferentially referred to clearly creates the ambiguity as indicated above with regard to what actually is being required by the claims. Moreover, if the fitness device is not an element of the apparatus, how can details of such fitness device constitute a limitation of the apparatus?  In other words, is applicant intending to claim a full fitness device (including the cpu, mechanical attachment, measuring device, smartphone, and stationary bike) or 
There are a number of antecedent basis issues leading to the lack of clarity of the claims.  For example, but not limited to: “the rotation”, “the communication”, “the device” (Claims 2-3; to which device is being referred?), “the calibration process session”, “the data”, “the readings”, “the software”, “the new data”, “the group”, and “the energy harvesting mechanism”.
Regarding claim 4, the phrase "or similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or similar"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Accordingly, the claims will be examined as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al (US Patent Application Publication 2014/0256512).

As to Claim 1, Kaiser et al disclose a method and apparatus that converts a fitness device into a smart fitness device comprising:

at least one component that mechanically attaches, internally or externally, to the fitness device (Par. 0045: “mounted inside tubing of the exercise cycle”);
at least one component capable to measure the rotation of any component that rotates in the fitness device while its been operated (Par. 0038).

As to Claim 2, Kaiser et al disclose the method and apparatus of claim 1, further comprising:
connecting, via Bluetooth or thru cloud services managed by a remote server, to a device (Par. 0038-39);
running a software application, at the device, that facilitates the communication between the apparatus and the device (Par. 0041 and 0043);
configuring the apparatus settings using the device (Par. 0038-0043).

As to Claim 3, Kaiser et al disclose the method of claim 1, wherein the device comprises:
using the software application to initiate the calibration process session with the apparatus (Par. 0066);
capturing, from the apparatus, the data acquired from the session (Par. 0058-0060);
capturing, by user’s input, the data acquired from the session (Par. 0058-0060);
comparing the readings acquired from the device and the apparatus (Par. 0058-0060);
calibrating the software with the new data and using it as a baseline for future readings (Par. 0058-0060).


a smartphone (120), a tablet, a smartwatch or similar.

As to Claim 5, Kaiser et al disclose the apparatus of claim 1, wherein the apparatus comprises an energy generator (230) that attaches to a stationary bike flywheel mechanism further comprising a physical connection between the energy harvesting mechanism and the flywheel that causes friction (Par. 0042).

As to Claim 6, Kaiser et al disclose the apparatus of claim 5, further comprising an actuator (230) that regulates the friction between the generator and the flywheel mechanism that can be remotely controlled (Par. 0042).    Examiner notes, for future reference, that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art and is a design consideration within the skill of the art.  In re Venner, 262 F.2d 91, 120 USPQ 192 (CCPA 1955).

As to Claim 7, Kaiser et al disclose the apparatus from claim 1, further comprising a magnetic field reader (120-- smartphones have the ability to read electromagnetic fields).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make . 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 


IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 

________________________________________________________________________

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/16/2021